BROWN, J.
(1) This court cannot review the action of a trial court in proceeding to judgment after due service of process, where the judgment is not premature, in the absence of a bill of exceptions properly presenting the question.—Williams, Adm'r, v. Woodward Iron Co., 106 Ala. 254, 17 South. 517; Alosi v. Birmingham Waterworks Co., 1 Ala. App. 630, 55 South. 1029; Wallace v. North Ala. Traction Co., 40 South. 89.
(2) Neither will the court revieAV the action of the trial court in granting motion to amend nunc pro tunc in the absence of a bill of exceptions sliOAving that exception Avas reserved thereto.—Lienkauff & Strauss v. Tuscaloosa Sale & Advancing Co., 105 Ala. 328, 16 South. 891; Basenberg v. Lawrence, 160 Ala. 422, 49 South. 771; Turk v. Smith & Co., 2 Port. (Ala.) 155.
(3) Furthermore, clerical errors or mistakes in stating the names of the parties in the minutes of the court are corrected by the other parts of the record,' Avithout motion to amend.—Patterson & Hinson, v. Burnett, 6 Ala. 884; Smith v. Redus, 9 Ala. 101, 44 Am. Dec. 429; *506Kennedy v. Young, 25 Ala. 564; Lamkin v. Dudley, 34 Ala. 117.
We find no error in the record, and the judgment is affirmed.
Affirmed.